DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been presented for examination on the merits. 

Election/Restriction
This application contains claims directed to the following patentably distinct species:
1- Imatinib compound formulated as an aqueous solution,
2- Aerosolized imatinib as a dry powder.
The species are independent or distinct because the limitations relating to the two different dosage forms are different and distinct. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the specie are so divergent that they place the claims in different status in the art. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.


During a telephone conversation with Mr. Kurt Mulville on 01/06/22 a provisional election was made without traverse to prosecute the claims drawn to an aqueous solution, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Accordingly, claims 1-12 are under examination on the merits. Claims 13-20 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the imatinib salt" in the method of claim 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 lacks any disclosure or support for an imatinib salt. 
Claim 11 recites the limitation "the imatinib phosphate" in the method of claim 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 5 lacks any disclosure or support for an imatinib phosphate. 
Claim 12 recites the limitation "the taste masking agent" according to claim 6.  There is insufficient antecedent basis for this limitation in the claim. Claim 6 lacks any disclosure or support for a taste masking agent. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

                                             Claims
A method to treat pulmonary arterial hypertension in a human patient by inhaled delivery of aerosolized imatinib comprising administering to the patient a daily unit dose of an aerosol of an imatinib compound formulation contained in a device for aerosol delivery wherein the daily inhaled dose of imatinib is between 0.001 and 6.6 mg per kg weight of the human patient and maintaining a blood Cmax following aerosol delivery of the daily unit dose of less than 10 mcg/ml to alleviate pulmonary arterial hypertension. 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pascoe et al (US 20110190313) in view of Jenkins et al (US 20060275372), Surber et al (US 20100166673) and Newman (Aerosol deposition considerations in inhalation therapy). 

Pascoe et al teach the use of 4-(4-methylpiperazin-1-ylmethyl)-N-[4-methyl-3-(4-pyridin-3-yl)pyrimidin-- 2-ylamino)phenyl]-benzamide (also known as "Imatinib" [International Non-proprietary Name]; hereinafter: "COMPOUND I") or a pharmaceutically acceptable salt thereof for the manufacture of a medicament for the treatment of pulmonary arterial hypertension (See [0001]). 
Pharmaceutically acceptable salts of COMPOUND I are pharmaceutically acceptable acid addition salts, like for example with inorganic acids, such as hydrochloric acid, or a phosphoric acid, or acetic acid, propionic acid, citric acid etc (See [0017]). 
Pascoe et al disclose that the formulations can be administered by any route including orally, parenterally, e.g., intraperitoneally, intravenously, intramuscularly, subcutaneously, intratumorally, or rectally, or enterally (See [0046]). 

Pascoe et al lack a specific disclosure on the aerosolized delivery, concentration range in an aerosol dosage form, osmolality, phosphate buffer, pH of the formulation, inorganic salt and the nebulizer system. These are known in the art as shown by Jenkins et al, Surber et al and Newman. 

Jenkins et al teach nanoparticulate formulations of imatinib or a salt thereof having improved pharmacokinetic profiles (See abstract). 
Jenkins et al disclose that imatinib, commercially known as Gleevec® is available at a dose of 100 mg to 400 mg.  
Disclosed are pharmaceutical compositions comprising particles of a nanoparticulate imatinib mesylate, or a salt or derivative thereof, at least one surface stabilizer, carrier, as well as any desired excipients. The pharmacokinetic profile of the said nanoparticulate imatinib mesylate is not affected by the fed or fasted state of a subject ingesting the composition (See [0020]-[0021]). 
Jenkins et al also disclose nanoparticulate imatinib mesylate compositions, or a salt or derivative thereof, together with one or more non-toxic physiologically acceptable carriers, adjuvants, or vehicles, the said compositions being formulated for parenteral injection, oral administration in solid, liquid, or aerosol form (See [0029], [0074] and [0125]). 
It is disclosed that the concentration of the imatinib mesylate can vary from about 99.5% to about 0.001%, from about 95% to about 0.1%, or from about 90% to surface stabilizer, not including other excipients (See [0117]). 
The said compositions may also comprise excipients including binding agents, filling agents, sweeteners, flavoring agents, preservatives, buffers, wetting agents, disintegrants, effervescent agents, etc, (See [0103]).
Jenkins et al exemplify tablet dosage forms comprising from about 50 to 500 mg/kg of imatinib mesylate (See [0120]-[0123]). 
Compositions suitable for parenteral injection may comprise physiologically acceptable sterile aqueous solutions. Examples of suitable aqueous carriers, diluents, solvents, or vehicles including water, ethanol, polyols, etc (See [0142]). 

Surber et al teach an aerosol and topical delivery of fluoroquinolone antimicrobials, such as levofloxacin by aerosol through liquid nebulization (See [0011]). Disclosed are the methods of treating lung infections, pneumonia, a chronic obstructive pulmonary disease, etc, (See [0013] and [0028]). 
The salts pharmaceutically acceptable acid addition salts can be formed with inorganic acids and organic acids, for example, hydrochloric acid, hydrobromic acid, acetic acid, propionic acid, citric acid, ascorbic acid, lactic acid, etc, (See [0113]).
The said pharmaceutical composition includes a simple liquid fluoroquinolone antimicrobial formulation having an osmolality from about 200 mOsmol/kg to about 1250 mOsmol/kg, or preferably from about 250 mOsmol/kg to about 1050 mOsmol/kg. In one such embodiment, the solution has a permeant ion concentration from about 30 mM to about 300 mM (See [0029], [0205]-[0206]).The osmolality of the solution formulations is adjusted to 300 mOsmol/kg with sodium chloride (See [0364]).
Surber et al disclose a system for administering a fluoroquinolone antimicrobial that includes a container comprising a solution of a fluoroquinolone antimicrobial and a nebulizer physically coupled or co-packaged with the container and adapted to produce an aerosol of the solution having a particle size from about 2 microns to about 5 microns mean mass aerodynamic diameter (MMAD) and a particle size geometric standard deviation (GSD) of less than or equal to about 2.5 microns mean mass aerodynamic diameter (See [0040]). 
Liquid carriers include, e.g., sterile water, saline, buffers, non-ionic surfactants, etc, (See [0108]).
In one embodiment, a nebulizer is selected on the basis of allowing the formation of an aerosol of a fluoroquinolone antimicrobial agent disclosed herein having an MMAD predominantly between about 2 to about 5 microns. In one embodiment, the delivered amount of fluoroquinolone antimicrobial agent provides a therapeutic effect for respiratory infections (See [0158]).
Previously, two types of nebulizers, jet and ultrasonic, have been shown to be able to produce and deliver aerosol particles having sizes between 2 and 4 um (See [0159]) In one embodiment, about 1 to about 5 ml of the fluoroquinolone antimicrobial agent is placed in the storage container and the aerosol generator is engaged producing atomized aerosol of particle sizes selectively between about 1 and about 5 um (See [0160]).
liquid nebulization inhaler and prepared in dosages to deliver from about 7 to about 700 mg from a dosing solution of about 1 to about 5 ml, with MMAD particles sizes between about 2 to about 5 um (See [0161]), and may be administered in the described respirable delivered dose in less than about 20 min, preferably less than about 3 min, and most preferable in less than about 2 min (See [0162]).
Surber et al further disclose a device or vial having two compartments which are physically separated but in fluid communication such as when so the vial or container are connected by a channel or breakable barrier, the channel or breakable barrier being adapted to direct fluid between the two compartments to enable mixing prior to administration. During storage, the channel is closed with a seal or the breakable barrier intact. In this sense, a seal is any structure that prevents mixing of contents in the two compartments. The seal is preferably breakable or removable; breaking or removing the seal when the nebulizer is to be used will allow the liquid solvent to enter the other chamber and dissolve the solid composition or in the case of two liquids permit mixing. The dissolution or mixing process may be improved by shaking the container. Thus, the final liquid composition for inhalation is obtained, the liquid being present in one or both of the chambers of the pack connected by the channel or breakable barrier, depending on how the pack is held (See [0173]).
In one embodiment, the solution or diluent used for preparation of aerosol formulations has a pH range from about 4.5 to about 7.5, preferably from about 5.5 to about 7.0. This pH range improves tolerability (See [0197]-[0198]).
a buffer or a pH adjusting agent, typically a salt prepared from an organic acid or base, including organic acid salts of citric acid, or phosphate buffers, and pH buffering agents such as sodium acetate, sodium citrate (See [0147] and [0199]). 
Surber et al disclose that said liquid pharmaceutically administrable compositions can, for example, be prepared by dissolving, dispersing, etc. an active compound and optional pharmaceutical adjuvants in a carrier (e.g., water, saline, aqueous dextrose, glycerol, glycols, ethanol or the like) to form a solution to be aerosolized as liquid solutions prior to aerosol production and inhalation. The percentage of active compound contained in such aerosol compositions is highly dependent on the specific nature thereof, and is preferably present in an amount of 1.0% - 50.0% of the solution (See [0149]). Said compositions may further include flavoring agents, taste-masking agents, inorganic salts (e.g., sodium chloride), sodium saccharine, etc, (See [0267]-[0268]). 

Newman teach that inhalation therapy has several well-established advantages over oral and intravenous routes, including a small dose of drug can be used; a few hundred micrograms of inhaled beta agonist may be as effective as 10 mg oral dose, there is a rapid onset of action, i,e within 5 minutes (See page 1, 1st column). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Jenkins et al, Surber et al and Newman with that of Pascoe et al to arrive at the instant invention. It would have been obvious to do so because Pascoe et al disclose that imatinib or its slats have been 
Pascoe et al teach treating pulmonary arterial hypertension with a safe and effective amount of imatinib but lacks specific disclosure on the route of delivery being inhalation or its specifics including pH, device, osmolality, etc. Accordingly, one of ordinary skill in the art is more than motivated to look in the art for other suitable routes of delivery such as aerosolization and other details in order to effectively prepare and deliver the said formulations. These limitations are disclosed in the art as shown by Jenkin et al and Surber et al. As such it would have been obvious to one of ordinary skill in the art to have combined the teachings of Jenkins et al and Surber et al with that of  Pascoe et al to achieve the desired results of delivering an effective dose of imatinib to the subject to treat PAH with a reasonable expectation of success.  
One of ordinary skill in the art would have been able to determine the aerosolized concentration of imatinib from the disclosure of Pascoe et al and Jenkins et al per 
It is noted that per the specification, the said imatnib at the claimed dosage of from about 0.001 mg to about 6.6 mg imatinib/kg of body weight, corresponds to an amount of about 0.07 mg to about 463 mg imatinib per dose or up to about 0.280 mg to about 1852 mg imatinib day for a 70 Kg person. It is also noted that per Pascoe et al and Jenkins et al and as well known in the art, Gleevec® is available at a dose of 100 mg to 400 mg. Accordingly, the known dosage and the claimed amount have a large overlap. 
Also, one of ordinary skill in the art is more than capable of optimizing the concentration ranges of components, i.e both the active agent and the excipients such as taste masking agent by routine experimentation. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With regard to the limitation of blood Cmax, it is noted that 1- this limitation is drawn to the outcome of the formulation after administration. However the claims are drawn to a method of delivering a formulation to a subject and as such would be considered as the property or behavior of the said formulation. 2- the concentration of a compound in the blood, i.e. a Cmax level depends on multiple factors including the patient, their health condition, the formulation, the excipients, the device, etc, As such the claimed range of less than 10 mcg/ml is an arbitrary limitation. 3- as stated above . 

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zisman (9,815,815) in view of Keller et al (US 20090232744). 

Zisman teach compounds, compositions, and methods for preventing and treating proliferative diseases associated with aberrant receptor tyrosine kinase (RTK) activity, including vascular and pulmonary such as pulmonary arterial hypertension (See abstract, Col. 9, lines 16-35 and Col. 40, lines 54-67). 
Zisman also disclose administering to the subject a therapeutically effective amount of a compound of Structure 1, a tautomer, enantiomer, isomer or stereoisomer of the compound, a pharmaceutically acceptable salt of the compound. The salt is a chloride, hydrochloride, sulfate, phosphate, mesylate, lactate, tartrate, citrate, etc (See Col. 2, lines 20-27, Col. 14, lines 60-65 and Col. 20, lines 30-50). 
The said pharmaceutical compositions include at least one of the compounds of Structure 1 and a pharmaceutically acceptable carrier, excipients, binders, preservatives, stabilizers, flavors, etc. Solutions can include a sterile diluent such as water for injection, saline solution, or other synthetic solvents; antioxidants such as ascorbic acid or sodium bisulfite; chelating agents such as ethylenediaminetetraacetic acid; buffers such as acetates, citrates or phosphates and agents for the adjustment sodium chloride or dextrose. The pH can be adjusted with acids or bases, such as hydrochloric acid or sodium hydroxide (See Col. 35, lines 19-53).
For administration to the respiratory tract, e.g., inhalation, including intranasal administration, the active compound may be administered by any of the methods and formulations employed in the art for administration to the respiratory tract. Thus, the active compound may be administered in the form of, e.g., a solution, suspension, or as a dry powder. The materials may be administered in a non-pressurized form such as in a nebulizer or atomizer. The formulations may be administered to the airways in the form of a lung surfactant formulation (See Col. 36, lines 6-35). 
It is disclosed that formulation for aerosol delivery, “PK10453 (Structure 2) was dissolved at a concentration of 20 mg/ml in 1M tosylic acid. Nebulization was performed with a PARI Nebulizer with an air pressure of 12.5 psi…. The mass median aerodynamic diameter (MMAD) was 2 µm and the associated geometric standard deviation (GSD) was 1.6. Imatinib mesylate was dissolved in water at 20 mg/ml and delivered by a PARI nebulizer then dried by passage through an annular ring of silica bead cartridges prior to inhalation (See Col. 44, lines 43-61).
It is disclosed that dosage levels are from about 0.1 to about 250 mg/kg per day, from about 0.05 to 100 mg/kg per day, or from about 0.1 to 50 mg/kg per day. Within this range, in some embodiments, the dosage is from about 0.05 to 0.5, 0.5 to 5 or 5 to 50 mg/kg per day (See Col. 38, lines 20-37 and claim 4). 
The said unit dose is sufficient to provide one or more of: (a) a Cmax of about 1 to 5000 ng/mL of the compound In a subject's plasma or a Cmax of about 1 to 5000 ng/mL of the compound In the subject's blood when it is administered to the subject; about 1 to 5000 ng/mL of the compound in the subject's blood 24 h after administration to the subject (See Col. 38, lines 54-62 and claims 5-6). 
In a test the inhaled dose of imatinib was estimated at 167 µg/Kg and the lung deposition disclosed in Table 1 is 0.1 (See Col. 48, lines 15-50 and Table 1). 
Zisman lack a specific disclosure on the permeant ion, osmolality, pH and sodium saccharin. These are known in the art as shown by Keller et al. 

Keller et al teach an aqueous pharmaceutical composition for administration as an aerosol to the respiratory tract (See abstract). Aqueous, i.e. water-based, solutions and suspensions are usually inhaled with nebulisers. Various types of nebulisers are commercially available or presently being developed. A traditional type is the jet nebuliser, which is still being used extensively. More recently, ultrasonic and vibrating membrane-type nebulisers were developed. These systems are capable of delivering drugs in very low and high doses upon spontaneous breathing and offer therefore some advantages over MDIs and DPIs particularly when drugs in doses >1 mg must be delivered into the respiratory tract (See [0008]).
The pH of the composition is in the range of about 3 to 9; and the osmolality of the composition is in the range of about 150 mOsmol/kg to about 1500 mOsmol/kg (See [0025]). The said pharmaceutical composition can be used for aerosolization via a nebulizer producing a pharmaceutical aerosol for pulmonary administration. The dispersed liquid phase essentially consists of aqueous droplets having a mass median diameter from about 1.5 to about 6 µm (See [0026] and [0039]). 
saccharin sodium in addition to sodium and magnesium salts (See [0066]). 
The osmolality of the said liquid composition is generally in the range of 150 mOsmol/kg to 1500 mOsmol/kg, preferably in the range of 300 mOsmol/kg to 1200 mOsmol/kg (See [0098]). Optionally, the liquid composition may comprise further pharmaceutically acceptable excipients, such as osmotic agents, in particular inorganic salts; excipients for adjusting or buffering the pH, such as organic or inorganic salts, acids, and bases; bulking agents and lyophilisation aids, sugar alcohols, stabilizers and antioxidants, etc, (See [0099]).  
In one of the preferred embodiments, one or more osmotic agents such as sodium chloride are incorporated in the composition to adjust the osmolality to a value in the preferred range as outlined herein-above. It was observed that the tolerability of inhaled formulations with high osmolalities was improved when the sodium chloride concentration was greater than 30 mmol (see [0100]).
For adjusting and, optionally, buffering the pH-value, physiologically acceptable acids, bases, salts, and combinations of these may be used including acidic hydrogen phosphates with sodium or potassium, or citrates such as sodium citrate etc. In one of the embodiments, the said liquid composition contains a buffer system consisting of two components, and one of the particularly preferred buffer systems contains citric acid and sodium citrate. Nevertheless, other buffering systems may also be suitable (See [0102] [0103]). 
Keller et al also disclose that the said liquid composition may be contained in single dose blow-fill-seal vials with a volume of 0.1-10 ml or in multidose vials from 5-via a nebuliser into the upper or lower respiratory tract. Generation and administration of the aerosol is preferably characterized by one or more of the following features: a total output rate of at least 0.1 mL/min, a mass median diameter of about 1.5 to about 6 µm, a geometric standard deviation (GSD) of about 1.3-2.8 µm, the dose exiting the mouthpiece is larger than 25% of the loaded drug dose, and more than 50% of the emitted drug content is contained in droplets <5 µm. The delivered doses may be in a range of about 5-50 mg (See [0114] as well as [0084]-[0089]). 
It is also disclosed that the output rate of the nebuliser should be selected to achieve a short nebulisation time of the liquid composition. Obviously, the nebulisation time will depend on the volume of the composition which is to be aerosolised and on the output rate. Preferably, the nebuliser should be selected or adapted to be capable of aerosolising a volume of the liquid composition comprising an effective dose of the active compound within not more than about 20 minutes (See [0085]).
Preferably, the composition is administered using a regimen of repeated administration over a course of at least about five days. Optionally, the duration of the regimen is at least about one week, or about 10 days or about 2 weeks. In further embodiments, the duration is in the range of months or years. Furthermore, the regimen preferably comprises once, twice or thrice daily applications or inhalation; most preferred is once or twice daily administration over the course of therapy. Other preferred regimen are once or twice a week (See [0115]).
jet, ultrasonic, piezoelectric, perforated membrane, or perforated vibrating membrane nebulisers. The nebuliser is adapted to deliver the major fraction of the loaded dose of liquid composition as aerosol, such as at least about 40 wt% of the loaded liquid composition. More preferably, at least 60 wt.-% of the liquid composition filled into the nebuliser is actually emitted from the device, which is best achieved by using a modern, optionally customised electronic nebuliser based on the vibrating perforated membrane design. At least about 40 wt% or up to 95 wt%, of the composition charged into the medication reservoir is aerosolised when breath-actuated or controlled breathing modes are applied (See [0079] and [0082]). In Example 4, the device delivers 15 breaths per minute of the formulation. 
The concentration of sodium chloride in a formulation is 0.78% (See Table 1). 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Keller et al with that of Zisman to arrive at the instant invention. It would have been obvious to do so because Zisman teach administering imatinib or salts thereof via aerosolization, preferably nebulization via PARI nebulizer at provided daily dosages for treating pulmonary arterial hypertension. Keller et al teach the method of treating a lung disease by administering an active agent into the lung via a nebulizer such as PARI nebulizer and discloses the specifics of nebulizing solutions for effective delivery of sufficient amount of the active agent to the lung and the carrier or excipients that should be added to prepare a formulation with the effective osmolality, pH and droplet size. 

Also, one of ordinary skill in the art is more than capable of optimizing the concentration ranges of components, i.e both the active agent and the excipients such as taste masking agent by routine experimentation. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
With regard to the limitation of blood Cmax, it is noted that 1- this limitation is drawn to the outcome of the formulation after administration. However the claims are drawn to a method of delivering a formulation to a subject and as such would be considered as the property or behavior of the said formulation. 2- the concentration of a compound in the blood, i.e. a Cmax level depends on multiple factors including the patient, their health condition, the formulation, the excipients, the device, etc, As such the claimed range of less than 10 mcg/ml is an arbitrary limitation. 3- as stated above . 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 17/028,595 (US 20210093569) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims.
Specifically, the examined claims are drawn to a method of treating pulmonary hypertension by inhalation delivery of a formulation comprising imatinib. The reference claims are drawn to a unit dose formulation comprising imatinib for aerosoliztion and treating pulmonary hypertension. The remaining limitations are essentially the same. 
The examined claims are obvious over the reference claims because the claimed method of treating pulmonary hypertension requires the unit dose formulation of .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

          Claims 1-12 are rejected. Claims 13-20 are withdrawn. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
                                                                                     /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616